DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed on 21 July 2022 in response to the non-final office action mailed on 07 April 2022 has been considered.  Claim(s) 1-3 and 5 is/are pending.  Claim(s) 4 has/have been canceled.  Claim(s) 1-3 and 5 has/have been examined in this action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, line 8, the amending recited that “only said seal area is hard chrome plated” which has been deemed new matter. The disclosure as originally filed fails to properly describe the invention as having chrome plating only on the seal area. The disclosure states that the seal area is chrome plated, and further defines a length of the seal area. The disclosure also states that the entire shaft can be chrome plated (Paragraph [0054]). The disclosure does not provide support for “only” the seal area being chrome plated. Teaching that the seal area is chrome plated as taught in Paragraph [0054] does not exclude other areas from being chrome plated. Therefore, the amendment of “only” limits the disclosure beyond what was originally filed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the seal area is defined to have a specific length or if the seal area is capable of extending the entire length of the body. It does not seem like the seal area extending the entire length of the body is taught by the disclosure but the claim language leaves this open as an interpretation. It is confusing as to metes and bounds of the seal area of the shaft. Does the seal area end before the second end?

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 203962450 U to Wang in view of JP 2000130601 A to Ishizu (see provided translated text).

Regarding claim 1, Wang discloses a motor shaft comprising: 2a head section  with a cross section having a first diameter (2); and 3a body section with a cross-section having a second diameter (3, 4, and remainder to the right of shaft) and having a first end (where 3 meets 2) and a second end (right end of shaft), said first end of said body section 4abuts said head section (3 abuts 2) and said second end diameter is larger than said first diameter (3,4 are larger than 2); 5extending from said first end of said body section towards said second end is a seal area (3); 6wherein only said seal area is hard chrome plated (highlighted portions of translation; chrome plating is applied to 3). 
The recitation “for a robotic swimming pool cleaner” is an intended use recitation in the preamble. The prior art of Wang is directed to a motorized water pump and therefore the shaft of Wang is capable of being used in the environment of a pool cleaner. Further, the shaft of Wang is capable of engaging a shaft seal of a pool cleaner.
Wang does not disclose wherein the body section has a uniform cross-section.
Ishizu discloses the idea of providing a shaft having a body which has a uniform cross-section (13, Fig.2; 6, Fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the shaft body of Wang having a uniform diameter as taught by Ishizu so to provide the necessary size of shaft for the motor without the need to machine or provide additional parts to the shaft, thereby creating a shaft which requires less costs and less machining. Further, all parts engaging the shaft can be formed having the same size openings which engage the shaft, eliminating the need to have parts of different sizes.
Regarding claim 3, Wang discloses wherein said seal area is a small portion of said body 2section (3, Fig.1-2), the small portion appears to be close to the 20% range.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the seal area with the desired length in order to effectively cover the portion of the shaft which engages the components of the assembly thereby providing the desired wear resistance and corrosion protection, and further to ensure the portion of the shaft engages the other components due to different manufacturing tolerances.
Regarding claim 5, Wang discloses wherein said seal area is plated to about 0.004 inch thick (highlighted portions of translation; 0.004 inch falls in the range of 0.08-0.12 mm).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 203962450 U to Wang in view of JP 2000130601 A to Ishizu as evidenced by BalSeal Engineering. 

Regarding claim 2, Wang discloses hard plated chrome for wear resistance, rust prevention, corrosion resistance, and tolerance compensation, but does not specifically disclose 4-8 RMS polished 2hard chrome plating.  
BalSeal Engineering provides evidence of common RMS values (Table on Page 8) of chrome plating, and what the uses of the common characteristics are. BalSeal teaches wherein a chrome plating having an RMS of 4-8 is commonly used for all most chrome applications, specifically the most common application of applying to a shaft have hardened shaft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the hard chrome plating of Wang with a RMS value of 4-8 so to provide the effective surface finish to then provide optimal wear resistance when engaging the seal of the pump.  

Response to Arguments
Applicant's arguments filed 21 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that Wang does not disclose a body having a uniform cross-section. This is in fact correct, and has been addressed in the rejection above.
Applicant further argues that Wang does not teach only the seal area engaging the shaft seal is chrome plated. This is not found to be persuasive. The claim requires that a seal area is chrome plated. The size of the seal area is not defined, nor is a shaft seal or a pool cleaner positively recited. Therefore, Wang teaches a seal area (3), and only the seal area (3) is chrome plated per the disclosure of Wang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635